     Case 1:21-cv-00924-LPS Document 98 Filed 06/08/21 Page 1 of 8 PageID #: 4223




1      ARNOLD & PORTER KAYE SCHOLER LLP
       Matthew M. Wolf (Admitted PHV)
2
       Laura S. Shores (Admitted PHV)
3      Sonia Kuester Pfaffenroth (SBN 223984)
       Michael B. Bernstein (Admitted PHV)
4
       Adam M. Pergament (SBN 267557)
5      601 Massachusetts Avenue, N.W.
       Washington, D.C. 20001-3743
6
       Telephone: (202) 942-5000
7      Facsimile: (202) 942-5999
8      matthew.wolf@arnoldporter.com
       laura.shores@arnoldporter.com
9      sonia.pfaffenroth@arnoldporter.com
10     michael.b.bernstein@arnoldporter.com
       adam.pergament@arnoldporter.com
11
12     D. Eric Shapland (SBN 193853)
       777 South Figueroa Street, 44th Floor
13     Los Angeles, CA 90017-5844
14     Telephone: (213) 243-4000
       Facsimile: (213) 243-4199
15     eric.shapland@arnoldporter.com
16     Attorneys for Defendant
       MALLINCKRODT ARD LLC
17
18                       IN THE UNITED STATES DISTRICT COURT
19
           FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
20
21     HUMANA INC.,                                 Case No. 2:19-cv-06926-DSF-MRW
22                        Plaintiff,                NOTICE OF ORDER BY
                                                    JUDICIAL PANEL ON
23           v.                                     MULTIDISTRICT LITIGATION
                                                    DENYING MOTION FOR
24                                                  TRANSFER OF ACTIONS
       MALLINCKRODT ARD LLC (f/k/a
25                                                  PURSUANT TO 28 U.S.C. § 1407
       Mallinckrodt ARD Inc., f/k/a Questcor
26     Pharmaceuticals, Inc.),                      Action Filed:      August 8, 2019
27                        Defendant.
28
                       NOTICE OF ORDER BY JPML DENYING MOTION TO TRANSFER
     Case 1:21-cv-00924-LPS Document 98 Filed 06/08/21 Page 2 of 8 PageID #: 4224




1            In its April 12, 2021 Status Report, Plaintiff Humana Inc. advised the Court that
2      counsel to other plaintiffs asserting “Acthar-related claims” against various
3      Mallinckrodt entities in other actions filed a Motion for Transfer of Actions Pursuant to
4      28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings with the United
5      States Judicial Panel on Multidistrict Litigation on March 17, 2021. ECF No. 97. That
6      motion sought transfer of this action among others to the Northern District of Illinois
7      for coordinated pretrial proceedings.
8            On June 7, 2021, the JPML issued a ruling denying the Motion to Transfer on the
9      grounds that there is “uncertainty about the timing and outcome of related bankruptcy
10     proceedings” and that “there are motions for transfer under 28 U.S.C. §§ 1412 or 1404
11     pending” in several actions. See Order Denying Transfer in MDL No. 2999 (attached
12     hereto as Exhibit A).
13           As the Court is aware, this is one of the Acthar-related actions in which such a
14     motion for transfer is pending: Defendant Mallinckrodt ARD LLC’s Notice of Motion
15     and Motion to Transfer this action pursuant to 28 U.S.C. §§ 1412 or 1404 to the District
16     of Delaware for reference to the Bankruptcy Court where Defendant’s bankruptcy is
17     pending. ECF No. 89. The Court has taken that matter under submission. ECF No.
18     94.
19
20      Dated: June 8, 2021                    By: /s/ D. Eric Shapland
                                                   Eric Shapland
21
22                                                 ARNOLD & PORTER
                                                   KAYE SCHOLER LLP
23                                                 Attorneys for Defendant
                                                   Mallinckrodt ARD LLC
24
25
26
27
28
                                                  -1-
                        NOTICE OF ORDER BY JPML DENYING MOTION TO TRANSFER
Case 1:21-cv-00924-LPS Document 98 Filed 06/08/21 Page 3 of 8 PageID #: 4225




                        EXHIBIT A
                                                                         p. 2
    Case 1:21-cv-00924-LPS
             Case MDL No. 2999
                           Document
                               Document
                                    98 Filed
                                        65 06/08/21
                                             Filed 06/07/21
                                                       Page Page
                                                            4 of 81PageID
                                                                    of 5 #: 4226




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: ACTHAR GEL ANTITRUST
LITIGATION                                                                              MDL No. 2999


                                 ORDER DENYING TRANSFER


       Before the Panel: Plaintiffs in five actions listed on Schedule A move under 28 U.S.C.
§ 1407 to centralize this litigation in the Northern District of Illinois or, alternatively, the District
of New Jersey. This litigation consists of ten actions in eight districts, as listed on Schedule A. 1
The Panel was notified just before its hearing session that an additional action now is pending in
the Northern District of Illinois.

        Plaintiff in the Northern District of California action supports the motion. The Express
Scripts defendants 2 suggest Section 1407 centralization in the District of Delaware. The Central
District of California plaintiff opposes centralization. Common defendants Mallinckrodt ARD
LLC (f/k/a Mallinckrodt ARD Inc.) and Mallinckrodt plc (collectively, Mallinckrodt) oppose
Section 1407 centralization in favor of allowing transferor courts to rule on pending motions to
transfer most of the pending actions to the District of Delaware under 28 U.S.C. §§ 1412 or 1404.
Mallinckrodt alternatively suggests Section 1407 centralization in the District of Delaware. The
United States—intervenor in the Eastern District Pennsylvania Strunck qui tam action—opposes
including Strunck in centralized proceedings. In reply, moving plaintiffs agree that Strunck should
remain in the Eastern District of Pennsylvania.

        On the basis of the papers filed and the hearing session held, 3 we are not persuaded that
centralization is necessary for the convenience of the parties and witnesses or to further the just


1
 The District of Delaware action originally was filed in the Eastern District of Pennsylvania, but
was transferred to Delaware under 28 U.S.C. § 1412.
2
  Express Scripts, Inc.; Evernorth Health Inc. f/k/a Express Scripts Holding Co.; CuraScript, Inc.
d/b/a CuraScript SP Specialty Pharmacy; Priority Healthcare Corp.; Priority Healthcare
Distribution, Inc. d/b/a CuraScript SD Specialty Distribution; Accredo Health Group, Inc.; and
United BioSource LLC f/k/a United BioSource Corp.
3
 In light of the concerns about the spread of the COVID-19 virus (coronavirus), the Panel heard
oral argument by videoconference at its hearing session of May 27, 2021. See Suppl. Notice of
Hearing Session, MDL No. 2999 (J.P.M.L. May 10, 2021), ECF No. 62.



                                                                                                  Ex. A
                                                                                                   p. 3
Case 1:21-cv-00924-LPS
         Case MDL No. 2999
                       Document
                           Document
                                98 Filed
                                    65 06/08/21
                                         Filed 06/07/21
                                                   Page Page
                                                        5 of 82PageID
                                                                of 5 #: 4227




                                                -2-


and efficient conduct of this litigation at this time. These actions share factual questions arising
from allegations that Mallinckrodt unlawfully raised Acthar’s price and marketed and sold the
drug at inflated prices. The actions variously allege a complex and multi-faceted scheme by
defendants, including (a) contracting with the Express Scripts defendants to be the exclusive
distributor of Acthar, (b) buying and shelving a competing drug, (c) bribing doctors to prescribe
Acthar and aggressively promoting it for off label uses, and (d) improperly funneling copays
through a charitable organization. Some complaints allege just one or two components of this
scheme, while others include all of them. And some actions name the Express Scripts defendants,
while others do not. But almost all parties agree that there is factual and legal overlap among all
actions and that coordination or consolidation of some kind is appropriate.

        Despite this overlap, the uncertainty about the timing and outcome of related bankruptcy
proceedings makes Section 1407 centralization premature at this time. Common defendants are
the debtors in Chapter 11 bankruptcy proceedings in the District of Delaware, ongoing since
October 2020, and the claims against all defendants are stayed in their entirety. Furthermore, there
are motions for transfer under 28 U.S.C. §§ 1412 or 1404 pending in eight of the actions listed on
Schedule A. Therefore, it is unclear where these claims will be pending or whether Section 1407
centralization will be necessary once the stay is lifted. See In re Gerber Probiotic Prods. Mktg. &
Sales Practices Litig., 899 F. Supp. 2d 1378 (J.P.M.L. 2012) (finding that allowing rulings on
Section 1404 motions “may allow the Panel to better assess where a multidistrict litigation should
be assigned”).

        Movants’ counsel represent that they have been retained by additional claimants to file suit
against defendants based on misconduct that has continued after Mallinckrodt filed for bankruptcy,
and that these claims would be unrelated to the bankruptcy. Indeed, the Panel has been notified of
one such action, which defendants argued at oral argument violates the bankruptcy stay.
Regardless of whether this action is subject to a stay, we are presented with just one action filed
on the eve of the Panel’s hearing session. And the Panel has been “disinclined to take into account
the mere possibility of future filings in [its] centralization calculus.” In re Lipitor (Atorvastatin
Calcium) Mktg., Sales Practices & Prods. Liab. Litig., 959 F. Supp. 2d 1375, 1376 (J.P.M.L.
2013).

         Parties seeking centralization have the burden of demonstrating that centralization will
serve the convenience of the parties and witnesses and promote the just and efficient conduct of
the litigation. Since at this point in the litigation we do not have sufficient information to make
those determinations, centralization is premature. Should centralization appear to be necessary
once the bankruptcy stay is lifted, “the parties may file another Section 1407 motion, and the Panel
will revisit the question of centralization at that time.” In re Gerber, 899 F. Supp. 2d at 1381.

          IT IS THEREFORE ORDERED that the motion for centralization of these actions is
denied.




                                                                                              Ex. A
                                                                                               p. 4
Case 1:21-cv-00924-LPS
         Case MDL No. 2999
                       Document
                           Document
                                98 Filed
                                    65 06/08/21
                                         Filed 06/07/21
                                                   Page Page
                                                        6 of 83PageID
                                                                of 5 #: 4228




                                     -3-


                                PANEL ON MULTIDISTRICT LITIGATION




                                              Karen K. Caldwell
                                                  Chair

                             Catherine D. Perry           Nathaniel M. Gorton
                             Matthew F. Kennelly          David C. Norton
                             Roger T. Benitez             Dale A. Kimball




                                                                            Ex. A
                                                                             p. 5
Case 1:21-cv-00924-LPS
         Case MDL No. 2999
                       Document
                           Document
                                98 Filed
                                    65 06/08/21
                                         Filed 06/07/21
                                                   Page Page
                                                        7 of 84PageID
                                                                of 5 #: 4229




IN RE: ACTHAR GEL ANTITRUST
LITIGATION                                                      MDL No. 2999


                                     SCHEDULE A


           Central District of California

     HUMANA, INC. v. MALLINCKRODT ARD LLC, ET AL., C.A. No. 2:19−06926

           Northern District of California

     HEALTH CARE SERVICE CORP. v. MALLINCKRODT ARD LLC, ET AL.,
          C.A. No. 3:21−00165

           District of Delaware

     INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 542 v.
          MALLINCKRODT ARD, INC. ET AL., C.A. No. 1:21−00647

           Northern District of Georgia

     CITY OF MARIETTA v. MALLINCKRODT ARD LLC, C.A. No. 1:20−00552

           Northern District of Illinois

     CITY OF ROCKFORD v. MALLINCKRODT ARD, INC., ET AL.,
           C.A. No. 3:17−50107
     MSP RECOVERY CLAIMS, SERIES LLC, ET AL. v. MALLINCKRODT ARD INC.,
           ET AL., C.A. No. 3:20−50056

           District of New Jersey

     UNITED ASSOCIATION OF PLUMBERS & PIPEFITTERS LOCAL 322 OF
          SOUTHERN NEW JERSEY v. MALLINCKRODT ARD, LLC, ET AL.,
          C.A. No. 1:20−00188

           Eastern District of Pennsylvania

     STRUNCK, ET AL. v. QUESTCOR PHARMACEUTICALS, INC.,
          C.A. No. 2:12−00175
     STEAMFITTERS LOCAL UNION NO. 420 v. MALLINCKRODT ARD, LLC, ET AL.,
          C.A. No. 2:19−03047




                                                                         Ex. A
                                                                          p. 6
Case 1:21-cv-00924-LPS
         Case MDL No. 2999
                       Document
                           Document
                                98 Filed
                                    65 06/08/21
                                         Filed 06/07/21
                                                   Page Page
                                                        8 of 85PageID
                                                                of 5 #: 4230

                                           - A2 -



           Western District of Tennessee

     ACUMENT GLOBAL TECHNOLOGIES v. MALLINKRODT ARD, INC., ET AL.,
         C.A. No. 2:21−02024




                                                                       Ex. A
                                                                        p. 7
